The opinion of the general term is important as showing the regulation of the Code, providing that if the last day within which an act is to be done falls on Sunday, the act may be done on Monday, does not apply to the district courts, but the act in such case must be done on Saturday. The opinion is as follows :
“The justice rendered his judgment on the ninth day after the case was submitted to him for decision, the eighth.day being Sunday. He lost jurisdiction, as under such circumstances his judgment should have been rendered on the seventh day, or Saturday (2 Cowen Treat. § 1552, and cases cited). The Code, section 407, does not apply. The limitation as to time in which the judgment is to be rendered is not enacted in the Code, but in the district court act. Judgment must be reversed.”
F. J. Mather, for respondent.
M. M. -Budlong, for appellant.

{Daily Register,

Dec. 8, 1876.)